1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT
9                     EASTERN DISTRICT OF CALIFORNIA
10
                               ----oo0oo----
11

12   GUILLERMO BONILLA-CHIRINOS      No. 2:15-cv-2564 WBS EFB
     and SANDRA HERNANDEZ,
13   individually and as guardians
     ad litem of J.B., a minor,
14
                 Plaintiffs,
15                                   ORDER RE: MINOR’S COMPROMISE
         v.
16
     CITY OF WEST SACRAMENTO and
17   police officers KENNETH
     FELLOWS, MICHELLE TATE,
18   ANTHONY HERRERA, THOMAS
     MAGGIANO, JENNIFER GRILLAT,
19   ERIC ANGLE, MATTHEW LUIZ, and
     DAVID STALLIONS, in their
20   individual and official
     capacities,
21
                 Defendants.
22

23

24                             ----oo0oo----

25            Plaintiffs Guillermo Bonilla-Chirinos and Sandra

26   Hernandez, individually and on behalf of their son J.B., brought

27   this action against defendants the City of West Sacramento (“the

28   City”) and several West Sacramento police officers alleging,
                                     1
1    among other things, that defendants used excessive force in

2    arresting them and violated their Fourteenth Amendment right to

3    familial association.    After the court granted summary judgment

4    in whole or in part as to several claims and defendants (Docket

5    No. 40) and the Ninth Circuit found that qualified immunity

6    applied to plaintiffs’ Fourteenth Amendment familial association

7    claims (Docket No. 90), the only claims remaining are plaintiffs’

8    excessive force claims against Kenneth Fellows, Michelle Tate,

9    and Anthony Herrera.     J.B.’s sole remaining claim is that

10   defendant Herrera used excessive force against him by pointing a

11   shotgun in his direction during his parents’ arrest at their

12   residence.

13            After the case was remanded by the Ninth Circuit, the

14   parties settled the case and plaintiffs now seek approval of the

15   settlement for J.B., a minor.     (Docket No. 101.)   The court held

16   a hearing on plaintiff’s Motion to Approve Minor’s Compromise on

17   January 13, 2020.

18            Under the Eastern District of California’s Local Rules,

19   the court must approve the settlement of the claims of a minor.

20   E.D. Cal. L.R. 202(b).    The party moving for approval of the
21   settlement must provide the court “information as may be required

22   to enable the [c]ourt to determine the fairness of the settlement

23   or compromise[.]”   Id. at L.R. 202(b)(2); see also Robidoux v.

24   Rosengren, 638 F.3d 1177, 1179 (9th Cir. 2011) (stating that

25   district courts have a duty “to safeguard the interests of minor

26   plaintiffs” that requires them to “determine whether the net
27   amount distributed to each minor plaintiff in the proposed

28   settlement is fair and reasonable[.]”).
                                        2
1              In Robidoux, the Ninth Circuit specifically instructed

2    district courts to “limit the scope of their review to the

3    question whether the net amount distributed to each minor

4    plaintiff in the settlement is fair and reasonable, in light of

5    the facts of the case, the minor’s specific claim, and recovery

6    in similar cases.”   638 F.3d at 1181-82.

7              Under the proposed settlement, plaintiff Sandra

8    Hernandez will receive $9,800 and plaintiffs Guillermo Bonilla-

9    Chirinos and J.B. will receive no compensation.   (Mot. 2 (Docket

10   No. 101).)1   While the court has some concern about a settlement

11   which provides no compensation to minor J.B., the court

12   recognizes plaintiffs’ representations that (1) there were no

13   claims by J.B. that he suffered any physical injuries or physical

14   abuse at the hands of defendants; (2) J.B.’s excessive force

15   claim was unlikely to succeed with a jury and was weaker than his

16   claim for deprivation of familial association, which was

17   dismissed by the Ninth Circuit; (3) J.B. has difficulty

18   remembering and articulating how the incident emotionally

19   impacted him, which would make it difficult to prove damages to a

20   jury;2 (4) the time and expenses involved in trying the claim
21   greatly outweigh the nominal damages he might receive from a

22   jury; (5) the jury would likely reject J.B.’s claim, leading to

23   taxation of statutory costs against him; and (6) his mother’s

24   claim for emotional and physical damages was the strongest of the

25        1    Plaintiffs do not state what portion of this settlement
26   amount, if any, will be deducted for attorney’s fees.

27        2    Indeed, at the hearing on the motion, J.B.’s mother
     stated that while he has some memory of the events at issue in
28   the complaint, he did not remember a gun being pointed at him.
                                     3
1    remaining claims in this case.    (Mot. 3-5.)   The court further

2    recognizes that defendants have vigorously defended this case,

3    including successfully obtaining a reversal of this court’s

4    denial of qualified immunity as to plaintiff’s deprivation of

5    familial association claim, and defendants continue to deny any

6    liability.

7               The court, having considered all of the papers on file

8    as well as the parties’ representations at the hearing on this

9    motion, finds that the settlement is fair and reasonable and in

10   the best interests of minor J.B., given all of the circumstances

11   of this case, notwithstanding the fact that he will receive no

12   compensation.3   See E.D. Cal. L.R. 202(b); see also Robidoux, 638

13   F.3d at 1179.    Accordingly, the court will approve the settlement

14   of plaintiffs’ claims against defendants and will grant

15   plaintiffs’ Motion to Approve Minor’s Compromise.

16              IT IS THEREFORE ORDERED that the Motion to Approve

17   Minor’s Compromise (Docket No. 101) be, and the same hereby is,

18   GRANTED.

19   Dated:   January 14, 2020

20
21

22

23

24

25        3    Plaintiffs cite no case involving a minor’s compromise
26   where the minor received no compensation, though the court notes
     that if plaintiffs had simply dismissed J.B.’s claim, no approval
27   of the court would be required. This settlement of J.B.’s claim
     for no compensation, but in effect a waiver of costs, is
28   tantamount to such a dismissal.
                                     4
